          Case 1:11-cr-00235-RJS Document 62 Filed 10/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 UNITED STATES OF AMERICA
                                                                     No. 11-cr-235 (RJS)
                -v-                                                       ORDER

 ALFONSO VELLON,

                        Supervisee.




RICHARD J. SULLIVAN, Circuit Judge:

       As stated during the October 26, 2020 conference, the Court scheduled Supervisee Alfonso

Vellon’s sentencing for November 30, 2020 at 11:00 a.m. via the CourtCall videoconference

system. In addition, due to the flexibility required to accommodate the planning of proceedings

involving detained individuals, the Court will reserve (and the parties shall calendar) December 1,

2020 at 11:00 a.m. as an alternate date for Supervisee Vellon’s sentencing. The Court will email

the parties directly with instructions for accessing the CourtCall conference. A separate order will

follow containing instructions for members of the public to monitor the proceedings.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceedings with Vellon prior to the sentencing. If Vellon consents, and is able to sign

the form (either personally, or, in accordance with Standing Order M10-468, 20-mc-174 (CM)

(S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court with the

executed form at least 24 hours prior to the proceeding. In the event that Vellon consents, but

counsel is unable to obtain or affix Newton’s signature on the form, the Court will conduct an
          Case 1:11-cr-00235-RJS Document 62 Filed 10/27/20 Page 2 of 4




inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to add

Vellon’s signature to the form.

SO ORDERED.

Dated:         October 27, 2020
               New York, New York

                                             ______________________________
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation




                                                 2
           Case 1:11-cr-00235-RJS Document 62 Filed 10/27/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                          -v-
                                                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
ALFONSO VELLON,
                                    Supervisee.
-----------------------------------------------------------------X        11‐CR‐235 ( RJS )

Check Proceeding that Applies

____ Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.



Date:            _________________________                           ____________________________
                 Print Name                                          Signature of Supervisee



____    Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
                                                  3
          Case 1:11-cr-00235-RJS Document 62 Filed 10/27/20 Page 4 of 4




        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:          _________________________                     ____________________________
               Print Name                                    Signature of Supervisee

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                    _____________________________
               Print Name                                    Signature of Defense Counsel



Accepted:      ________________________
               Signature of Judge
               Date:




                                                 4
